DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This non-final office action is a response to the reply filed 04/29/2021. Claims 1-9, 11-19 are pending. Claims 1, 11, 15 are amended.
Response to Arguments
Applicant’s amendments of the independent claims and arguments with respect to the rejection of Claims 1-9, 11-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batla et al (US 20150339933) and Kotecha et al (US 20160371985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 9, 11, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg et al (US 10013886; hereinafter referred to as
Blomberg) in view of Batla et al (US 20150339933; hereinafter referred to as Batla) and Kotecha ‘985 et al (US 20160371985; hereinafter referred to as Kotecha ‘985)
Regarding Claim 1, Blomberg teaches a drone air traffic control method (see at least Fig. 4) comprising: 
in an air traffic control system (see at least Fig. 1 all elements collectively making up drone air traffic control system) configured to manage Unmanned Aerial Vehicle (UAV) flight in a plurality of geographic regions (see at least air traffic control zones in col. 3 lines 13-16), wherein the air traffic control system has one or more servers configured to manage each geographic region which is predetermined based on a geographic boundary (see at least servers within zone controllers in Fig. 9 element 680 and zone controllers controlling air traffic for a particular air traffic control zone in col. 11 lines 22-31; see also 2D zones specified with intervals of longitude and latitude boundaries in col. 3 lines 13-16), 
communicating to one or more UAVs via one or more wireless networks (see at least flight plan management system communicating with drones via existing cellular phone network in col. 3 lines 62-65), 
Blomberg fails to teach the following, but Batla does teach:
obtaining data related to a UAV and at least one other UAV of the one or more UAVs (see at least aviation information including capability information in par. 0010), wherein the data includes flight operational data (see at least capability information in par. 0010), flight plan data (see at least UAV platform 230 modifying flight path instructions based on feedback in par. 0020), and sensor data related to obstructions and other UAVs (see at least “UAVs 220 and/or air traffic may be equipped with sensors that detect … unforeseen obstacles (e.g., cranes in a construction area, scaffolding in a construction area, a structure of a new high rise building, etc.) in the geographical , and 
wherein the obstructions used for a flight plan of the UAV are obtained from the flight operational data of the at least one other UAV (see at least shared information including obstacle information that is provided by other UAVs in par. 0038);
analyzing and storing the data for each geographic region (see at least “The shared information may include aviation information associated with the geographical region” in par. 0010 and “UAV platform… may generate analyzed information that includes portions of the shared information and/or the aviation information that satisfy the configurability options. The UAV platform may provide the analyzed information to data storage” in par. 0011); and 
managing flight of the one or more UAVs in corresponding geographic regions based on the data (see at least “UAV platform 230 may determine to modify the flight path if the feedback indicates that UAV 220 is in danger of colliding with an obstacle (e.g., another UAV 220, a building, an airplane, etc.)” in par. 0066 interpreted as managing flight), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Batla wherein data collected by UAVs is 
	Blomberg and Batla fail to explicitly teach the following, but Kotecha ‘985 does teach:
wherein the one or more UAVs are configured to maintain their flight in the plurality of geographic regions based on coverage of or connectivity to the one or more wireless networks (see at least remaining in contact with base location in par. 0052)
wherein the one or more UAVs each include an antenna communicatively coupled to the one or more wireless networks (see at least “The devices may include UAVs 210” in par. 0044 and devices 800 including a communication interface 860 with a cellular radio transceiver in par. 0060, which is interpreted as the UAVs having an antenna for communicating with a cell network) and 
wherein the flight is constrained based on the antenna monitoring cell signal strength during the flight and adjusting and continuing the flight based therein (see at least dynamically transmitting flight path update notifications and adjusting altitude to get stronger signal in par. 0055) and 
constraining flight based on pre-configuring the one or more UAVs to operate only where coverage is predetermined to exist before flight (see at least “As part of the determination of the flight path, UAV navigation component 250 may query 3D network coverage component 240 to determine coverage of the wireless network (at 715, “coverage map”) that is used by UAV 210 to remain in contact with a base location associated with UAV” in par. 0052 and Fig. 7). Note the interpretation here is that the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla to incorporate the teachings of Kotecha ‘985 wherein the UAVs have antennas for communicating with wireless networks and the UAV navigation component consults stored 3D coverage map information prior to flight to generate the original flight path that maintains connection to the network. The motivation to incorporate the teachings of Kotecha ‘985 would be avoid losing communication with the UAV due to signal strength varying based on altitude (see par. 0017) or geographic location. 
	
Regarding Claim 5, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches further comprising: coordinating the data and the analyzing between servers which manage adjacent regions (see at least Fig. 4 for zone controllers coordinating flight plan requests through multiple zones in step 506 and col. 11 lines 59-64). Note it is interpreted that if there are more cells in the flight path but not in the current zone (No in Fig. 4 Step 503), and the flight plan request is sent to the next zone (Fig. 4 step 506), the zones are adjacent. 
Regarding Claim 6, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches further comprising: determining a plurality of flying lanes (see at least locking module constructing modified flight plan in col. 4 line 64 to col. 5 line 12) including lanes which are fully within a single geographic region (see at least Fig. 4 step 506 in case where there is no Prior Zone or Next Zone) and lanes  which traverse a plurality of geographic regions (see at least Fig. 4 Step 506 case when there is a Prior Zone or Next Zone); and routing the one or more UAVs in corresponding flying lanes (see at least Fig. 4 Step 506 case when there is a Prior Zone or Next Zone). Note the sequences of locked 4D cells that make up a flight path are interpreted as flying lanes.
Regarding Claim 7, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches further comprising: handing off control of specific UAVs between servers based on transit in the lanes which traverse a plurality of geographic regions (see at least drone being handed off from one cellular phone tower to another in col. 3 lines 21-25 and see remote adaptor on server of zone controller communicating with cell towers in or near an air traffic control zone in col. 19 lines 9-14).  
Regarding Claim 9, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). 
Blomberg further teaches receiving flight data from the one or more UAVs (see at least zone controller obtaining location and orientation information of a drone during flight in col. 19 lines 5-13)
further comprising: 
updating air traffic, congestion, and obstruction data based on the flight data (see at least UAV sending feedback to UAV platform during traversal of flight path, sensing another UAV and then altering flight path to avoid collision in par. 0065 and “For example, if the feedback and/or the updated real time information indicate that UAV 220 will safely arrive at the destination location, UAV platform 230 may determine that the flight path need not be modified” in par. 0070 interpreted as updating information received from UAV in real time). Note that detection of another UAV and updating the system with the location information of the UAV in order to modify flight paths is interpreted as updating air traffic, congestion, and obstruction data, as location data stored for unexpected obstacles like unexpected air traffic (see par. 0038-0039) could function as all three types of data. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Batla wherein the method includes receiving flight data from the one or more UAVs; and updating air traffic, congestion, and obstructions based on the flight data. The purpose to incorporate the teachings of Batla would be to use in-flight data from a drone to increase safety of flight paths (see par. 0021).

Regarding Claim 11, Blomberg teaches A drone air traffic control system (see at least Fig. 1 all elements collectively making up drone air traffic control system) comprising: 
a processor (see at least server in Fig. 1 element 210) and a network interface communicatively coupled to one another (see at least network interface in col. 31 lines 28-40); and memory storing instructions (see at least storage devices in Fig. 1 element 220 and col. 3 line 57 to col. 4 line 4) that, when executed, cause the processor to: 
communicate to one or more Unmanned Aerial Vehicles (UAVs) via one or more wireless networks (see at least flight plan management system communicating with drones via existing cellular phone network in col. 3 lines 62-65) to manage UAV flight in a geographic region of a plurality of geographic regions (see at least air traffic control zones in col. 3 lines 13-16; see also 2D zones specified with intervals of longitude and latitude boundaries in col. 3 lines 13-16), wherein the air traffic control system has one or more servers configured to manage each geographic region which is predetermined based on a geographic boundary (see at least servers within zone controllers in Fig. 9 element 680 and zone controllers controlling air traffic for a particular air traffic control zone in col. 11 lines 22-31), communicate to one or more UAVs via one or more wireless networks (see at least flight plan management system communicating with drones via existing cellular phone network in col. 3 lines 62-65), 
Blomberg fails to teach the following, but Batla does teach causing a processor to:
obtain data related to a UAV and at least one other UAV of the one or more UAVs (see at least aviation information including capability information in par. 0010), wherein the data includes flight operational data (see at least capability information in par. 0010), flight plan data (see at least UAV platform 230 modifying flight path instructions based on feedback in par. 0020), and sensor data related to obstructions and other UAVs (see at least “UAVs 220 and/or air traffic may be equipped with sensors that detect … unforeseen obstacles (e.g., cranes in a construction area, scaffolding in a construction area, a structure of a new high rise building, etc.) in the geographical region” in par. 0038 and “For example, while UAV 220 is traveling along the flight path in accordance with the flight path instructions, UAV 220 may provide feedback to UAV platform 230 via one or more of networks 240-260, and UAV platform 230 may receive the feedback. In some implementations, the feedback may include information received by sensors of UAV 220, such as visual information received from electromagnetic spectrum sensors of UAV 220 (e.g., images of obstacles)” in par. 0065), and 
wherein the obstructions used for a flight plan of the UAV are obtained from the flight operational data of the at least one other UAV (see at least shared information including obstacle information that is provided by other UAVs in par. 0038);
analyze and store the data for each geographic region (see at least “The shared information may include aviation information associated with the geographical region” in par. 0010 and “UAV platform… may generate analyzed information that includes portions of the shared information and/or the aviation information that satisfy the configurability options. The UAV platform may provide the analyzed information to data storage” in par. 0011); and 
manage flight of the one or more UAVs in corresponding geographic regions based on the data (see at least “UAV platform 230 may determine to modify the flight , 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Blomberg to incorporate the teachings of Batla wherein data collected by UAVs is shared and used to modify flight paths as needed. The motivation to incorporate the teachings of Batla would be to validate, delete, or correct information received from the UAV platform with information from other UAVs (see par. 0040).
	Blomberg and Batla fail to explicitly teach the following, but Kotecha ‘985 does teach:

wherein the one or more UAVs are configured to maintain their flight in the plurality of geographic regions based on coverage of or connectivity to the one or more wireless networks (see at least remaining in contact with base location in par. 0052)
wherein the one or more UAVs each include an antenna communicatively coupled to the one or more wireless networks (see at least “The devices may include UAVs 210” in par. 0044 and devices 800 including a communication interface 860 with a cellular radio transceiver in par. 0060, which is interpreted as the UAVs having an antenna for communicating with a cell network) and 
wherein the flight is constrained based on the antenna monitoring cell signal strength during the flight and adjusting and continuing the flight based therein (see at  and 
constraining flight based on pre-configuring the one or more UAVs to operate only where coverage is predetermined to exist before flight (see at least “As part of the determination of the flight path, UAV navigation component 250 may query 3D network coverage component 240 to determine coverage of the wireless network (at 715, “coverage map”) that is used by UAV 210 to remain in contact with a base location associated with UAV” in par. 0052 and Fig. 7). Note the interpretation here is that the UAV navigation component is querying stored 3D network coverage component information to determine the wireless network coverage when the UAV is at the start location 750 in Fig. 7, and has not yet started its flight, so there is 3D network coverage information that exists in the 3D Network coverage component before flight that is consulted to generate the initial flight plan. See also storage of estimated signal strengths for geographic areas and altitudes in par. 0033-0034. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla to incorporate the teachings of Kotecha ‘985 wherein the UAVs have antennas for communicating with wireless networks and the UAV navigation component consults stored 3D coverage map information prior to flight to generate the original flight path that maintains connection to the network. The motivation to incorporate the teachings of Kotecha ‘985 would be avoid losing communication with the UAV due to signal strength varying based on altitude (see par. 0017) or geographic location. 
Regarding Claim 15, Blomberg as modified by Batla and Kotecha ‘985 teaches the drone air traffic control system of claim 11 (see Claim 11 analysis). Blomberg further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
coordinate the data and the analysis between servers which manage adjacent regions. (see at least Fig. 4 for zone controllers coordinating flight plan requests through multiple zones in step 506 and col. 11 lines 59-64). Note it is interpreted that if there are more cells in the flight path but not in the current zone (No in Fig. 4 Step 503), and the flight plan request is sent to the next zone (Fig. 4 step 506), the zones are adjacent. 
Regarding Claim 16, Blomberg as modified by Batla and Kotecha ‘985 teaches the drone air traffic control system of claim 11 (see Claim 11 analysis). Blomberg further teaches wherein the memory storing instructions that, when executed, further cause the processor to: 
determine a plurality of flying lanes (see at least locking module constructing modified flight plan in col. 4 line 64 to col. 5 line 12)  including lanes which are fully within a single geographic region (see at least Fig. 4 step 506 in case where there is no Prior Zone or Next Zone) and lanes which traverse a plurality of geographic regions (see at least Fig. 4 Step 506 case when there is a Prior Zone or Next Zone); and route the one or more UAVs in corresponding flying lanes (see at least Fig. 4 Step 506 case when there is a Prior Zone or Next Zone). Note the sequences of locked 4D cells that make up a flight path are interpreted as flying lanes.
Regarding Claim 17, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis). Blomberg wherein the memory storing instructions that, when executed, further cause the processor to: hand off control of specific UAVs between servers based on transit in the lanes which traverse a plurality of geographic regions (see at least drone being handed off from one cellular phone tower to another in col. 3 lines 21-25 and see remote adaptor on server of zone controller communicating with cell towers in or near an air traffic control zone in col. 19 lines 9-14).  
Regarding Claim 19, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis).
Blomberg further teaches to receive flight data from the one or more UAVs (see at least zone controller obtaining location and orientation information of a drone during flight in col. 19 lines 5-13)
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Batla does further teach wherein the memory storing instructions that, when executed, further cause the processor to:  
update air traffic, congestion, and obstruction data based on the flight data (see at least UAV sending feedback to UAV platform during traversal of flight path, sensing another UAV, and altering flight path to avoid collision in par. 0065 and “For example, if the feedback and/or the updated real time information indicate that UAV 220 will safely arrive at the destination location, UAV platform 230 may determine that the flight path need not be modified” in par. 0070 interpreted as updating information received from UAV in real time). Note that detection of another UAV and updating the system with the location information of the UAV in order to modify flight paths is interpreted as updating air traffic, congestion, and obstruction data, as location data stored for unexpected 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Batla wherein the method includes receiving flight data from the one or more UAVs; and updating air traffic, congestion, and obstructions based on the flight data. The purpose to incorporate the teachings of Batla would be to use in-flight data from a drone to increase safety of flight paths (see par. 0021).
Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg in view Batla and Kotecha ‘985 and further in view of  Kotecha et al (US 20160371987; hereinafter referred to as Kotecha ‘987).
Regarding Claim 2, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Kotecha ‘987 does teach wherein the geographic boundary is based on zip codes (see at least UAV’s within the specified geographical area of a zip code in par. 0040). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Kotecha ‘987 wherein the geographic boundary is based on zip codes. The purpose to incorporate the teachings of Kotecha ‘987 would be to update drones with data relative 
Regarding Claim 12, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis).
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Kotecha ‘987 does teach wherein the geographic boundary is based on zip codes (see at least UAV’s within the specified geographical area of a zip code in par. 0040). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Kotecha ‘987 wherein the geographic boundary is based on zip codes. The purpose to incorporate the teachings of Kotecha ‘987 would be to update drones with data relative to their geographic region and therefore efficiently handle regulatory compliance considerations (see at least par. 0017).

Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg in view of Batla and Kotecha ‘985 and further in view of  Seader et al (US 20050267768; hereinafter referred to as Seader).
Regarding Claim 3, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Seader does teach wherein the geographic boundary is based on county or township boundaries. (see at least generating boundary for a geographic area based on county jurisdictions in last line of par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Seader wherein the geographic boundary is based on county or township boundaries. The purpose to incorporate the teachings of Seader would be to group data together based on geographic boundaries to classify data into groups relevant to each geographic region.
Regarding Claim 13, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis).
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Seader does teach wherein the geographic boundary is based on county or township boundaries. (see at least generating boundary for a geographic area based on county jurisdictions in last line of par. 0018). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Seader wherein the geographic boundary is based on county or township boundaries..
Claim 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg in view of Batla and Kotecha ‘985 as applied to claim 1 above, and further in view of Ryan et al (US 20160200437; hereinafter referred to as Ryan).
Regarding Claim 4, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis).
Blomberg as modified by Batla fails to teach the following, but Kotecha ‘985 does teach wherein the geographic boundary is based on geometric shapes. (see at least geographic coverage area defined by hexagons and other shapes in par. 0032 and in Fig. 3A). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Kotecha ‘985 wherein the geographic boundary is based on geometric shapes. The purpose to incorporate the teachings of Kotecha ‘985 would be to discretize a coverage map of a geographic area so it can be stored and increase efficiency of flight path processing (see par. 0035-0038).
Regarding Claim 14, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis).
Blomberg as modified by Batla fails to teach the following, but Kotecha ‘985 does teach wherein the geographic boundary is based on geometric shapes. (see at least geographic coverage area defined by hexagons and other shapes in par. 0032 and Fig. 3A). 
 the geographic boundary is based on geometric shapes. The purpose to incorporate the teachings of Kotecha ‘985 would be to discretize a coverage map of a geographic area so it can be stored and increase efficiency of flight path processing (see par. 0035-0038).
Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomberg as modified by Batla and Kotecha ‘985, and further in view of Srivastava et al (US 9783293; hereinafter referred to as Srivastava).

Regarding Claim 8, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control method of claim 1 (see Claim 1 analysis). Blomberg further teaches wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories (see at least modification of flight plans for an air traffic control zone to reduce traffic congestion in col. 19 lines 57-65 and reducing traffic congestion sufficiently to make situations in which avoiding collisions becomes an issue rare in col. 3 lines 54-56) and to manage congestion in the geographic region (see at least modification of flight plans for an air traffic control zone to reduce traffic congestion in col. 19 lines 57-65 and reducing traffic congestion sufficiently to make situations in which avoiding collisions becomes an issue rare in col. 3 lines 54-56).
Blomberg fails to teach the following, but Batla does teach
based on static obstructions (see at least mountains as obstacle information in par. 0010). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Batla wherein the method includes wherein the flight paths of the UAVs are modified to go around static obstacles like mountains. The purpose to incorporate the teachings of Batla would be to limit the flight paths of the UAVs to safe areas (see par. 0021), which increases safety. 
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Srivastava does teach to minimize travel time (see at least UAV platform analyzing historical information with prior flight path and selecting flight path with shortest time in col. 17 lines 28-35), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg to incorporate the teachings of Srivastava wherein the method includes wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories based on static obstructions, minimize travel time. The purpose to incorporate the teachings of Srivastava would be to incorporate additional factors into flight path generation to increase safety of flight paths (see at least col. 4 lines 54-59) and efficiency.


Regarding Claim 18, Blomberg as modified by Batla and Kotecha ‘985 teaches The drone air traffic control system of claim 11 (see Claim 11 analysis). Blomberg further teaches wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories (see at least modification of flight plans for an air traffic control zone to reduce traffic congestion in col. 19 lines 57-65 and reducing traffic congestion sufficiently to make situations in which avoiding collisions becomes an issue rare in col. 3 lines 54-56) and to manage congestion in the geographic region (see at least modification of flight plans for an air traffic control zone to reduce traffic congestion in col. 19 lines 57-65 and reducing traffic congestion sufficiently to make situations in which avoiding collisions becomes an issue rare in col. 3 lines 54-56).
Blomberg fails to teach the following, but Batla does teach
based on static obstructions (see at least mountains as obstacle information in par. 0010). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Batla wherein the method includes wherein the flight paths of the UAVs are modified to go around static obstacles like mountains. The purpose to incorporate the teachings of Batla would be to limit the flight paths of the UAVs to safe areas (see par. 0021), which increases safety.
Blomberg as modified by Batla and Kotecha ‘985 fails to teach the following, but Srivastava does further teach based on static obstructions (see at least mountains and tower obstacle information being determined in flight path in col. 17 lines 47-51), to minimize travel time (see at least UAV platform analyzing historical information with prior flight path and selecting flight path with shortest time that is safe in col. 17 lines 28-35), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Blomberg as modified by Batla and Kotecha ‘985 to incorporate the teachings of Srivastava wherein the system includes wherein the one or more UAVs are routed to corresponding flying lanes to maximize collision-free trajectories based on static obstructions, minimize travel time, The purpose to incorporate the teachings of Srivastava would be to incorporate additional factors into flight path generation to increase safety of flight paths (see at least col. 4 lines 54-59) and efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zogg et al (US 9858824) teaches flight plan generation before takeoff based on an internet coverage map to maintain internet connectivity throughout flight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666      
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666